PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/375,356
Filing Date: 4 Apr 2019
Appellant(s): SINGLEY et al.



__________________
J. Clinton Wimbish
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 28, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 9, 10, 12, 13, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0144826 (“Bayyouk”) in view of US4076212 (“Leman”).
Regarding claim 1, Bayyouk discloses (see fig. 3) a valve comprising:
a head (“head portion” 184) including a circumferential surface (surface defining annular groove 188) and a valve seat mating surface (at least partially defined by 185 and 196; see paragraphs [0066] and [0072]) comprising sintered cemented carbide (196; see paragraphs [0066] and [0072]); and
leg members (187) extending from the head, wherein thickness of one or more of the leg members tapers in a direction (legs 187 taper in a downward direction, relative to the orientation of fig. 3) away from the head to an end of the leg member.
Bayyouk discloses leg members (187), which have a tapered thickness at a first portion (top portion, relative to the orientation of fig. 3) proximal to the head (184) and which have a relatively constant thickness at a second portion (bottom portion, relative to the orientation of fig. 3) distal from the head.
However, Bayyouk does not disclose the valve wherein the thickness of one or more of the leg members tapers continuously in a direction away from the head to the end of the leg member.
Leman teaches (see fig. 1) leg members (see three leg members 13 illustrated in fig. 1) having a thickness, which tapers continuously in a direction away from a head (at least partially defined by 12) to an end (lower end, relative to the orientation of fig. 1) away from the head.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyouk by configuring the thickness of the leg members to taper continuously in a direction away from the head to an end of the leg 
Regarding claim 2, Bayyouk discloses the sintered cemented carbide (196; see paragraphs [0066] and [0072]) is an inlay (“insert” 196; see paragraph [0060]) coupled to the head (184; see paragraphs [0066] and [0072]).
Regarding claim 3, Bayyouk discloses the inlay (“insert” 196; see paragraph [0060]) is a single piece of sintered cemented carbide (see by example insert 196 in fig. 4; see also paragraphs [0066] and [0072]).
Regarding claim 6, Bayyouk discloses the inlay (“insert” 196; see paragraphs [0066] and [0072]) is mechanically coupled (“the insert 196 is fixed to the valve seat 166 or the valve body 168 by a press-fit, shrink-fit, bonding, sintering, welding or combinations thereof”; see paragraph [0066]) to the head (184).
Regarding claim 9, Bayyouk discloses the head (184) comprises an annular recess (see by example “cavity” 250 in fig. 4; see also paragraph [0066]) in which the inlay (196) is positioned.
Regarding claim 10, Bayyouk discloses an intermediate body member (182) positioned between the head (184) and leg members (187).
Regarding claim 12, Bayyouk discloses a seal (190) coupled to the circumferential surface (at least partially defined by annular groove 188) of the head (184).
Regarding claim 13, Bayyouk discloses an exterior surface (exposed exterior surface of seal 190) of the seal (190) exhibits a radius of curvature (radius of curvature of curved edge(s) of the seal 190).
Regarding claim 16, Bayyouk discloses (see fig. 3) a valve comprising:

a seal (190) coupled to the circumferential surface, wherein the seal forms an angle (see angled defined between surface 185 and seal 190) with the valve seat mating surface to establish a primary seat contact area (bottom area of seal 190, relative to the orientation of fig. 3) on the seal, the primary seat contact area proximate an outer circumferential surface of the seal; and
leg members (187) extending from the head, wherein thickness of one or more of the leg members tapers (see tapered upper portion of legs 187 in fig. 3) in a direction (downward direction, relative to the orientation of fig. 3) away from the head to an end of the leg member.
Bayyouk discloses leg members (187), which have a tapered thickness at a first portion (top portion, relative to the orientation of fig. 3) proximal to the head (184) and which have a relatively constant thickness at a second portion (bottom portion, relative to the orientation of fig. 3) distal from the head.
However, Bayyouk does not disclose the valve wherein the thickness of one or more of the leg members tapers continuously in a direction away from the head to the end of the leg member.
Leman teaches (see fig. 1) leg members (see three leg members 13 illustrated in fig. 1) having a thickness, which tapers continuously in a direction away from a head (at least partially defined by 12) to an end (lower end, relative to the orientation of fig. 1) away from the head.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bayyouk by configuring the thickness of the leg members to taper continuously in a direction away from the head to an end of the leg 
Regarding claim 18, Bayyouk discloses the sintered cemented carbide (196; see paragraphs [0066] and [0072]) is an inlay (196) coupled to the head (184).
Regarding claim 19, Bayyouk discloses the inlay (196) is a single piece of sintered cemented carbide (see by example insert 196 in fig. 4; see also paragraphs [0066] and [0072]).

Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk in view of Leman, as applied to claims 1, 2 and 16 above, and further in view of US2018/0298893 (“Buckley”).
Regarding claims 4 and 20, the combination of Bayyouk and Leman discloses the valve, wherein the inlay (“insert” 196; see paragraphs [0060], [0066] and [0072]) is a continuous annular ring.
However, the combination of Bayyouk and Leman does not disclose the inlay comprising a plurality of independent radial sections.
Buckley teaches (see figs. 2-3 and figs. 4-7) that a ceramic inlay (see inlay 105 in figs. 2-3 and paragraph [0033], and inlays 205, 305 and 405, respectively, in figs. 5, 6 and 7) can be a plurality of independent radial sections (105; see paragraph [0033] and figs. 2-3) or a single continuous annular ring (205, 305 and 405, respectively, in figs. 5, 6 and 7).  Buckley further teaches that the inlay(s) can be configured in any shape, depth or contour along a valve seat mating surface (107) as deemed necessary to bring about the performance requirements necessary (see paragraph [0034]).
.

Claim(s) 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk in view of Leman, as applied to claims 1-2 above, and further in view of US9849532 (“Zheng”).
Regarding claim 5, the combination of Bayyouk and Leman discloses the inlay (Bayyouk, 196; see paragraphs [0066] and [0072]) being fixed to a surface of the head (Bayyouk, 184) by means of press-fitting, shrink-fitting, bonding, sintering, welding or combinations thereof (Bayyouk, see paragraph [0066]).
However, the combination of Bayyouk and Leman is silent to disclosing the inlay being brazed to the surface of the head.
Zheng teaches (col. 2, lines 53-55) that cemented tungsten carbide containing inlays are commonly known in the art to be coupled to equipment by brazing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Bayyouk and Leman by coupling the inlay by means of brazing, as taught by Zheng, so as to be able to mechanically bond the inlay to the valve head without having to excessively heat the valve head.
Regarding claims 7 and 8, the combination of Bayyouk and Leman discloses the inlay (Bayyouk, 196; see paragraphs [0066] and [0072]) being coupled to the head (Bayyouk, 184) by at least one or welding, mechanical locking and an adhesive (Bayyouk, “the insert 196 is fixed to 
However, the combination of Bayyouk and Leman does not disclose the inlay being attached to a substrate, and the substrate is coupled to the head.
Zheng teaches forming a wear pad by attaching an inlay (40) to a substrate (32), the inlay and substrate combination then being coupled to a wear surface of a machine (see col. 10, lines 5-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Bayyouk and Leman by configuring the inlay to be attached to a substrate, as taught by Zheng, so as to allow the manufacturing of larger valves, having larger contact surfaces, with reliable wear surface inlays.

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk in view of Leman, as applied to claims 1 and 10 above, in view of engineering expedient.
Regarding claim 11, the combination of Bayyouk and Leman discloses (Bayyouk, see fig. 3) a transition region (Bayyouk, area between head 184 and intermediate body member 182) between an intermediate body member (Bayyouk, 182) and the head (Bayyouk, 184) having a radius of curvature.
However, the combination of Bayyouk and Leman is silent to disclosing the radius of curvature being 0.5 mm to 5 mm.
It is within the realm of skill of one versed in the art to experiment with different valve sizes to configure a desired flowrate through the valve assembly. Change in size of the valve, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Bayyouk and Leman by configuring the size of the valve to be a desired size, and thereby proportionately configuring the radius of curvature of the transition region to be between 0.5 mm and 5 mm, so as to have a valve assembly which allows the desired flowrate therethrough, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 15, the combination of Bayyouk and Leman discloses one or more of the legs (Bayyouk, 187, as modified by Leman, 13, above) have a taper angle (Leman, see annotated fig. 1, below); however, the combination of Bayyouk and Leman is silent to the taper angle being 1-10 degrees.
The combination of Bayyouk and Leman does not explicitly discuss the size of the taper angle; however, Leman teaches by illustrative example a taper angle (see annotated fig. 1, below), which is between 1-10 degrees (more specifically, measured at approximately 4 degrees).  Although sizes and proportions of features shown in a picture or drawing are not evidence of actual sizes or proportions of those features, the drawing(s) of Leman (see annotated figure 1, above) illustrates legs (Leman, 13) having a tapered angle to be between 1-10 degrees, and suggests that it is within the realm of one versed in the art before the effective filing date of the claimed invention to configure the taper angle to be within the claimed range of 1-10 degrees.  Additionally, the taper of the leg members are dictated by a thickness of the leg 

    PNG
    media_image2.png
    873
    669
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Bayyouk and Leman by configuring the leg member thickness and length so as to effect a taper angle of 1-10 degrees so as to have leg members with sufficient thickness and length to provide support to the head throughout the stroke of the head.
Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk in view of Leman, as applied to claims 1, 12 and 16 above, and further in view of US2017/0002947 (“Hensley”).
Regarding claims 14 and 17, the combination of Bayyouk and Leman discloses the invention as claimed except for the seal forming an angle with the valve seat mating surface ranging from 5 degrees to 30 degrees.
Hensley teaches (see figs. 17 and 18) a seal (256) forming an angle (290) with a valve seat mating surface (278) ranging from 5 degrees to 25 degrees (see paragraph [0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Bayyouk and Leman by configuring the seal to form an angle with the valve seat mating surface ranging from 5 degrees to 25 degrees, as taught by Hensley, so as to hinder the seal from being extruded towards a space between the valve seat mating surface and the valve seat, thereby extending the life of the seal.

(2) Response to Argument
I.  Prior art rejection of claims 1-3, 6, 9, 10, 12, 13, 16, 18 under 35 U.S.C. 103 over United States Patent Application Publication 2015/0144826 (hereinafter “Bayyouk”) in view of United States Patent 4,076,212 (hereinafter “Leman”).
Appellant argues that
“Leman fails to provide any disclosure or teaching that tapered leg members result in smooth (laminar) transition of fluid upon opening of the valve. Moreover, the Office has failed to provide any extrinsic evidence supporting this assertion that tapered leg members result in smooth transition of fluid upon opening of the valve.
In fact, the Office has admitted that tapered leg members cannot induce smooth fluid transition. In the first Office Action, the Office applied a § 112(b) rejection of “laminar fluid flow” resulting from the tapered leg members.”

It appears that Appellant asserts that the term “smooth” is synonymous with “laminar”; however, the two terms have different, distinct, definitions, and the term “smooth” is used, in the prior art rejection, in different context than that alleged by Appellant.  The term “laminar”, with respect to fluid flow, describes fluid flowing in layers, characteristic of laminae.  One definition of the term “smooth” (as defined by Merriam-Webster) is “having a continuous even surface”.  In the context of the prior art rejection, the term “smooth” is used to describe surface(s) of the leg members, which come into contact with the fluid flowing through the valve, not the characteristics or parameters of flow.  The examiner merely explains that fluid transfers more smoothly, not in a laminar fashion as asserted by Appellant, across continuously, or constant, tapered surfaces of the leg members, as illustrated in Leman, as opposed to the leg member structure of Bayyouk.  The comparison is similar to that of comparison of fluid resistance coefficient across a valve or fitting having a sudden conduit enlargement, having a first fluid resistance coefficient, as opposed to a gradual conduit enlargement, having a second fluid resistance coefficient, which is smaller than the first fluid resistance coefficient.

Appellant further argues that
“The legs of Leman, for example, terminate directly into the valve head, whereas the legs of Bayyouk terminate in the tail portion 182… Such differences preclude any motivation to incorporate features of Leman into Bayyouk, as they would require redesign of Bayyouk and change the principles by which the valve of Bayyouk was designed to operate.”

In response to Appellant's argument that “Such differences preclude any motivation to incorporate features of Leman into Bayyouk, as they would require redesign of Bayyouk and change the principles by which the valve of Bayyouk was designed to operate”, the test for obviousness is not whether the features of one reference may be bodily incorporated into the 

II.  Prior art rejection of claims 4 and 20 under 35 U.S.C. § 103 over Bayyouk in view of Leman, as applied to claims 1, 2 and 16 above, and further in view of United States Patent Application Publication 2018/0298893 to Buckley (hereinafter “Buckley” ).
Appellant’s arguments regarding claims 4 and 20 concern only the subject matter of independent claims 1 and 16, and are, therefore, addressed in the response to arguments in section I, above.

III.  Prior art rejection of claims 5, 7 and 8 under 35 U.S.C. § 103 as being unpatentable over Bayyouk in view of Leman, as applied to claims 1-2 above, and further in view of United States Patent 9,846,532 to Zheng (hereinafter “Zheng” ).
A. Claim 5 


B. Claims 7 and 8 
Appellant argues that
“Addition of a substrate to the inlay only serves to reduce the thickness of the wear resistance material, thereby subjecting the inlay to premature failure and limited lifetime.”

And Appellant further argues that
“With the substrate present, interfaces exist between the valve body and substrate in addition to the wear resistance material and substrate. Additional interfaces present additional sites and opportunities for inlay failure, especially in the high pressure operating conditions of reciprocating pumps.”

The examiner respectfully disagrees.  Zheng teaches that an inlay, or “hard particle-matrix alloy layer”, can be metallurgically bonded to a substrate, wherein the matrix alloy of the substrate is infiltrated between the hard particles (various carbides, nitrides, borides, silicides, and/or ceramic particles, or mixtures thereof) of the inlay, which allow for a mechanical wear component, which can maintain a desired hardness, while allowing for larger thicknesses, greater flexibility and longer durability.  Furthermore, the inlay configuration of utilizing a substrate between an inlay and a machine component, as taught by Zheng, is the same configuration as the claimed invention.  Appellant argues the proposed modification of the combination of Bayyouk and Leman in further view of Zhen would be unsatisfactory for its intended purpose; however, since the claimed invention comprises the same inlay and substrate structure as taught by Zheng, it appears Appellant’s arguments, also, argue the volatility of the present invention, in a similar manner.

A. Claim 11

Appellant argues that
 “Contrary to the position of the Office, changing the size of the valve does not automatically change the radius of curvature. It is entirely possible that the radius of curvature remains static in view of changes to the valve size. Notably, Bayyouk fails to provide any value for the radius of curvature recited in claim 11. Moreover, the Office has failed to provide any evidence why the skilled artisan would select a radius of curvature within the claimed range, irrespective of alterations in valve size.
Additionally, the Office has failed to present any evidence that the claimed radius of curvature is a result effective variable. According to MPEP § 2144.05(1)(B), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e, a variable which achieves a recognized result, before determination of optimum workable ranges of said variable might be characterized as routine experimentation.”
The combination of Bayyouk and Leman discloses the claimed invention except is silent to the measure of the radius of curvature.  Contrary to Appellant’s arguments, the examiner is not modifying a single dimension of the valve, rather the examiner asserts that it is within the realm of one of ordinary skill in the art at the filing date of the invention to scale up or down the size of the valve, as a whole, to beget a valve, which is capable of controlling the desired fluid flow capacity therethrough.  Contrary to Appellant’s assertions, the examiner is not modifying a single dimension, the examiner merely reasons that the valve, as a whole, can be scaled up or down as a whole to beget a valve, which is capable of controlling the desired fluid flow capacity therethrough.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
If Appellant intended to claim dimensional comparisons or proportional ratios between different elements of the valve, it is noted that such ratios or comparisons are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B. Claim 15
Appellant argues that
“The Office relies upon the figures of Leman to reject claim 15. Applicant directs the attention of the Office to MPEP § 2125. The drawings of Leman are not to scale. Therefore, the subject matter of claim 11 cannot be derived from the figures.
Notably, the Office has additionally failed to advance any technical rationale why the valve of Bayyouk would be modified with the tapered legs of Leman.”

While the examiner agrees with Appellants that the drawings are not disclosed by Leman as being to scale, the drawings are drawn with a sufficient detail and precision to suggest some findings with regard to the relative size of the depicted structures.  In the present case, the examiner does not rely upon Leman as evidence of anticipation of the claimed taper angle range, but rather what Leman suggests would have been obvious to one of ordinary skill in the art at the filing date of the invention.  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification; the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  
Leman discloses and/or teaches leg members (13) which are continuously tapered (see figure 1 and specification column 4, lines 20-24).  Although Leman does not explicitly describe In re Aller, 105 USPQ 233.  

    PNG
    media_image2.png
    873
    669
    media_image2.png
    Greyscale


Appellant’s arguments regarding claim 5 concern only the subject matter of independent claims 1, 12 and 16, and are, therefore, addressed in the response to arguments in section I, above.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAILEY K. DO/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753     
                                                                                                                                                                                                   /BRIAN L CASLER/Management Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.